ORR, Circuit Judge.
This case was consolidated for trial with United States v. Colfax Grain Growers, 9 Cir., 157 F.2d 633, decided this day, and substantially the same facts and the same questions of law are involved here. The only difference between the two cases is that slightly different percentage of nonmember business was transacted by this appellant. during each of the three years involved. However, as in the Colfax Grain Growers case, supra, the non-member business of this appellant was at all times less than 50% of the total business done.
Therefore, the same reasons which led to our decision in the Colfax case, require an affirmance of the judgment in the instant case.
Affirmed.